        Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


HUNTINGTON TECHNOLOGY                       Case No. 3:18-cv-01708-VLB
FINANCE, INC. f/k/a MACQUARIE
EQUIPMENT FINANCE, INC.                     HONORABLE VANESSA L. BRYANT
f/k/a MACQUARIE EQUIPMENT
FINANCE, LLC

                Plaintiff,

        vs.

GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

                Defendants.


         STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
               PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff Huntington Technology Finance, Inc. f/k/a Macquarie Equipment

Finance, Inc. f/k/a Macquarie Equipment Finance, LLC (“Huntington”), by its

attorneys, files the within Statement of Undisputed Material Facts in in Support of

its Motion for Summary Judgment:

   I.         The Lease Agreement and Related Obligations

        1.      Huntington and Garage Media NY LLC (“GMNY”) are parties to that

certain Lease No. 001 dated October 26, 2010 (as amended, the “Lease

Agreement”), pursuant to which GMNY leases from Huntington a 6,010 square

foot Mediamesh digital signage installation at the Port Authority Bus Terminal in
       Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 2 of 11



New York, New York (the “Sign”), as more fully described therein. Lease

Agreement (Exhibit B) at p.1.1

      2.     By the terms of that certain Guaranty dated October 26, 2010 (the

“Guaranty”), Garett Alan Neff a/k/a Gary Neff, John Mark Schmid, and David Karl

Schmid (collectively “Guarantors”) absolutely and unconditionally guaranteed

the full and prompt payment, observance, and performance when due of all

obligations of GMNY under the Lease Agreement. Guaranty (Exhibit C) at § 2.

      3.     The terms of the Lease Agreement were modified pursuant to

Amendment No. 1 dated June 13, 2010 (“Amendment 1”), Amendment No. 2 dated

July 28, 2011 (“Amendment 2”), Amendment No. 3 dated September 1, 2012

(“Amendment 3”), and Amendment No. 4 contained in an Amendment dated as of

March 31, 2013 (“Amendment 4”). Amendment 1 (Exhibit D); Amendment 2

(Exhibit E); Amendment 3 (Exhibit F); Amendment 4 (Exhibit G).

      4.     Rent is due to Huntington in the amount of $135,500.00 per month.

Lease Agreement (Exhibit B) at § 5; Amendment 4 (Exhibit G) at § II.

      5.     In addition, GMNY is responsible for the payment of all taxes

associated with the Sign in the amount of $12,025.63 per month based on a tax

rate of 8.875-percent (8.875%) as applicable in New York. Lease Agreement

(Exhibit B) at § 7; Affidavit of John Zimmeth (“Zimmeth Affidavit”) at ¶ 14.

      6.     Thus, the total monthly payment due from GMNY to Huntington is

$147,525.63. Agreement (Exhibit B) at § 5; Amendment 4 (Exhibit G) at § II; Lease

Agreement (Exhibit B) at § 7; Zimmeth Affidavit at ¶ 15.


1    Each of the exhibits cited to herein are included in the Appendix to
Huntington’s Motion for Summary Judgment filed contemporaneously herewith.

                                         2
         Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 3 of 11



         7.      On or about December 11, 2015, Huntington issued that certain

Irrevocable Standby Letter of Credit No. OSB 009044 dated December 11, 2015 in

the amount of $600,000.00 for the benefit of Outfront Media Group, LLC

(“Outfront”), as successor in interest to CBS Outdoor Group, Inc. (the “Letter of

Credit”). Letter of Credit (Exhibit I) at p.1.

   II.         Default under the Lease Agreement and the Guaranty

         8.      GMNY is in default of its obligations under the Lease Agreement for

failure to make payment of rent, taxes, and other amounts due under the Lease

Agreement in accordance with the terms thereof. Zimmeth Affidavit (Exhibit A) at

¶ 10. Similarly, Guarantors are in default under the terms of the Guaranty for

failure to make payment to Huntington when due. Id.

         9.      By letters sent on various dates from time to time, most recently by

letter dated October 2, 2018 (the “Notice”), Huntington furnished the Lessee and

Guarantors notice of past due payments under the terms of the Lease Agreement

and the Guaranty and demanded payment of all amounts due under the Lease

Agreement. Notice (Exhibit H) at p.1.

         10.     The Guarantors admit that payments required under the Lease

Agreement have not been made to Huntington. Answer (Doc. 24) at ¶ 13;

Deposition Transcript of Garrett Alan Neff (“Neff Tr.”) (Exhibit K) at 88:9-17.

Deposition Transcript of John Mark Schmid (“J. Schmid Tr.”) (Exhibit L) at 69:22-

25; 85:1-5; Deposition Transcript of David Karl Schmid (“D. Schmid Tr.”) (Exhibit

M) at 41:21-23.




                                             3
       Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 4 of 11



       11.     As of July 17, 2019, the principal amount due by GMNY to Huntington

under the Lease Agreement is $8,962,074.79 (the “Amount Due”). Zimmeth

Affidavit (Exhibit A) at ¶ 12.

       12.     Huntington has not received any payment whatsoever from GMNY of

rent or taxes in accordance with the terms of the Lease Agreement since a partial

payment applied to the amount due on March 1, 2015. Id. at ¶ 16.

       13.     The total amount of past due rent and taxes owed is $6,568,663.35.

Id. at ¶ 17.

       14.     Past due amounts under the Lease Agreement accrue interest at the

rate of 12-percent (12%) per annum. Lease Agreement (Exhibit B) at § 25.

       15.     As such, the total amount of interest on past due rent and taxes

currently owed is $2,083,161.24. Zimmeth Affidavit (Exhibit A) at ¶ 17.

       16.     In addition, Huntington is permitted to collect a Lessor’s Return from

GMNY which, pursuant to the agreed-upon formula set forth in the Lease

Agreement, is equal to $283,075.00. Lease Agreement (Exhibit B) at §§ 18(d), 19.

       17.     The unpaid Lessor’s Return accrues interest at the rate of 12-percent

(12%) per annum, and as of July 17, 2019, the total amount of interest on the

Lessor’s Return currently owed is $27,175.20. Lease Agreement (Exhibit B) at §

25; Zimmeth Affidavit (Exhibit A) at ¶ 19.

       18.     In pertinent part, Section 2 of the Guaranty provides as follows:

       As Guarantor will derive commercial benefit from the provisions of
       this Guaranty, and in order to induce Macquarie to enter into the
       Agreements, and for other good and valuable consideration, the
       receipt and sufficiency of which are hereby acknowledged,
       Guarantor unconditionally guarantees to [Huntington] the full and
       prompt payment, observance and performance when due of all


                                             4
          Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 5 of 11



          obligations of [GMNY] arising under the Agreements. This Guaranty
          is absolute, continuing, unlimited, and independent, and shall not be
          affected, diminished or released for any reason whatsoever . . .

Guaranty (Exhibit C) at § 2.

          19.   The guaranteed “Agreements” are defined as:

          “any and all of the various agreements, instruments, documents, or
          other arrangements . . . by [GMNY] in favor of [Huntington] or which
          [Huntington] may be entitled to the benefit of . . . including any
          personal property leases, and also including any security
          agreements, collateral agreements, or other agreements entered into
          in connection with any of the foregoing . . in connection with a loan,
          lease, or other financial accommodation made by [Huntington] to or
          for [GMNY], or in connection with any other transition to which
          [GMNY] is a party or otherwise bound . . .

Id. at § 1.

          20.   By letter correspondence dated December 5, 2018 and provided to

Huntington on or about December 17, 2018, Huntington was advised by Outfront

that GMNY failed to make payment when due to Outfront under the terms of a

Display Agreement by and between those parties. Outfront letter correspondence

(Exhibit J) at p.1.

          21.   As a result of GMNY’s default, Outfront drew on the entire principal

balance of the Letter of Credit in the amount of $600,000.00 in or about December

2018. Id.

          22.   Huntington made demand for reimbursement of all amounts drawn

under the Letter of Credit. Letter of Credit Demand dated January 2019 (Exhibit S)

at p.1.




                                            5
       Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 6 of 11



       23.    GMNY’s past due reimbursement obligation for the Letter of Credit

accrues interest at the rate of 12-percent (12%) per annum. Lease Agreement

(Exhibit B) at § 25.

       24.    The Lease Agreement is a guaranteed “Agreement” under the

Guaranty because it is a personal property lease executed in favor of Huntington

pursuant to which Huntington is entitled to the benefit of payment. Guaranty

(Exhibit C) at § 2.

       25.    Similarly, the Letter of Credit falls within the ambit of the Guaranty

because it was issued in connection with the Lease Agreement and is otherwise a

financial accommodation made by Huntington for the benefit of GMNY. Id.

       26.    The Guarantors admit that they executed the Guaranty and that a

true and correct copy thereof was appended to the Complaint. Neff Tr. (Exhibit K)

at 37:3-21; J. Schmid Tr. (Exhibit L) at 23:14-22, 24:1; D. Schmid Tr. (Exhibit M) at

24:22-25; Answer (Doc 24) at ¶ 11.

       27.    By executing the Guaranty, the Guarantors “unconditionally”

guaranteed the full and prompt payment of all amounts due from GMNY to

Huntington. Guaranty (Exhibit B) at § 2. Guarantors’ obligations to Huntington are

“absolute, continuing, unlimited, and independent, and shall not be affected,

diminished, or released for any reason whatsoever . . .” Id. Furthermore,

Guarantors waived “demand, protest or notice of any default or nonperformance

by [GMNY], [and] all affirmative defenses, offsets and counterclaims against

[Huntington] . . .” Id. at § 3.




                                          6
          Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 7 of 11



          28.      Moreover, Guarantors agreed to pay all costs and expenses,

including all court costs and legal fees and expenses, incurred by Huntington in

connection with the enforcement of the Guaranty. Id. at ¶ § 7.

          29.      Huntington has incurred legal fees and costs of $92,283.32. Affidavit

of Edward Kitchen (“Kitchen Affidavit”) (Exhibit N) at ¶ 9. This amount includes

sums billed by Huntington’s counsel from inception of the matter to and

including July 2019, with additional amounts to accrue thereafter. Id. at ¶ 5.

   III.         Issues Concerning Marketing and Operation of the Sign

          30.      The Sign is an electronic billboard that displays advertisements for

various companies, including Netflix, Facebook, and Twitter. Neff Tr. at 168:2-10.

          31.      At or near the inception of the Lease Agreement, GMNY retained A2a

Media, Inc. (“A2a”) as its sales agent in connection with the Sign. Answer (Doc.

24) at ¶ 36.

          32.      A2a consistently failed to reach its sales projections. Neff Tr. at

124:3-15.

          33.      By way of example, for the sales period July 1, 2011 to December 31,

2011, the minimum sales goal was $1,710,000, but actual sales totaled only

$1,456,000. Letter correspondence from GMNY to A2a dated January 10, 2012

(Exhibit P) at p.1.

          34.      GMNY was understandably dissatisfied with A2a’s sales efforts, and

urged A2a to institute corrective measures. Id.




                                              7
       Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 8 of 11



      35.    When A2a failed to meaningfully increase sales figures, GMNY

elected to convert A2a to a non-exclusive sales agent. Letter correspondence

from GMNY to A2a dated June 26, 2012 (Exhibit Q) at p1.

      36.    In late-2013, GMNY retained Field Activate to evaluate the current

marketing strategy for the Sign, including A2a’s performance as sales agent. Neff

Tr. (Exhibit K) at 143:1-25, 144:1-23; Field Activate Brand Research Immersion

Program report (the “Field Activate Report”) (Exhibit O) at p.2.

      37.    Among other things, Field Activate concluded that A2a had very little

visibility in the New York, New York market and that its sales efforts were

deficient. Field Activate Report (Exhibit O) at p.13. As a result, Field Activate

recommended that GMNY terminate its relationship with A2a. Id. at p.29.

      38.    Field Activate further advised GMNY that it should develop an RFP

process to help select potential firms to act as sales agent. Id. GMNY agreed with

this recommendation and proceeded to create an RFP document. Neff Tr. (Exhibit

K) at 150:3-14.

      39.    After the RPF process began, GMNY received proposals from

various ad agencies, including Clear Channel, A2a, Big Outdoor, and Radiant

Outdoor. Id. at 152:9-15.

      40.    Ultimately,    Clear   Channel   and   A2a   were     invited   to   make

presentations to GMNY. Id. at 157:7-15. The decision to invite Clear Channel and

A2a to present was made by GMNY with advice from Field Activate; Huntington

was not involved. Id.




                                          8
          Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 9 of 11



          41.   The final decision to terminate A2a and retain Clear Channel was

made by GMNY’s principals, and them alone. Id. at 159:6-12.

          42.   On or about March 23, 2014, GMNY terminated its agreement with

A2a. Letter correspondence from GMNY to A2a dated March 23, 2014 (Exhibit R)

at p.1.

          43.   A2a was terminated because A2a had “failed to build the sales team

or achieve the annual sales objectives both projected by [A2a] and required to

support [the] project.” Id.

          44.   Thereafter, GMNY proceeded to formalize its new partnership with

Clear Channel. Huntington did not participate in the negotiation of GMNY’s

agreement with Clear Channel. Neff Tr. at 160:3-9.

          45.   The Sign was purchased from and installed by GKD-USA, Inc.

(“GKD”). Answer (Doc. 24) at ¶ 28.

          46.   In July, 2011, the first of a series of system failures with the Sign

occurred, and all told, the Sign has experienced dozens of significant technical

problems. Id. at ¶ 35. GKD performed service on the Sign, but never fully

remedied the technical issues. Id.

          47.   Notwithstanding these ongoing technical issues, GMNY never

considered filing a lawsuit against GKD. Neff Tr. at 70:6-8, 22-23.




                          [This space left intentionally blank.]




                                            9
      Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 10 of 11



                                          Respectfully Submitted,

Date: July 26, 2019                       METZ LEWIS BRODMAN MUST
                                          O’KEEFE LLC

                                          By: /s/ Justin M. Tuskan
                                              John R. O’Keefe, Jr. (phv00948)
                                              Justin M. Tuskan (phv00926)
                                              535 Smithfield Street, Suite 800
                                              Pittsburgh, PA 15222
                                              Phone: (412) 918-1100
                                              Fax: (412) 918-1199
                                              jokeefe@metzlewis.com
                                              jtuskan@metzlewis.com
                                              Attorneys for Plaintiff
                                              Huntington Technology Finance,
                                              Inc.

                                             - and -

                                             Thomas J. Sansone (ct00617)
                                             CARMODY TORRANCE SANDAK
                                             & HENNESSEY, LLP
                                             195 Church Street, 18th floor
                                             New Haven, CT 06509
                                             Phone (203) 777-5501
                                             Fax: (203) 784-3199
                                             tsansone@carmodylaw.com
                                             Attorneys for Plaintiff
                                             Huntington Technology Finance,
                                             Inc.




                                     10
      Case 3:18-cv-01708-VLB Document 38-2 Filed 07/26/19 Page 11 of 11



                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing Statement of

Undisputed Material Facts in Support of Plaintiff’s Motion to for Summary

Judgment was served upon the following counsel of record this 26th day of July,

2019 via the Court’s Electronic Filing System:


                                   Eric A. Henzy
                                Christopher H. Blau
                               Zeisler & Zeisler, P.C
                            10 Middle Street, 15th Floor
                               Bridgeport, CT 06604
                               ehenzy@zeislaw.com
                                cblau@zeislaw.com
                             Attorneys for Defendants


                                              METZ LEWIS BRODMAN MUST
                                              O’KEEFE LLC

                                              /s/ Justin M. Tuskan
                                              John R. O’Keefe, Jr.
                                              Justin M. Tuskan




                                         11
